¶27 (concurring in the result) — In my opinion, the trial court erred as a matter of law when it summarily declared that, in light of the later California wedding, the Mexican divorce decree had no legal effect. See In re Welfare of Warren, 40 Wn.2d 342, 344, 243 P.2d 632 (1952) (holding that Washington courts must recognize valid marriages from other jurisdictions). But I would remand so that the trial court could determine whether Maria Tostado was coerced into agreeing to the Mexican divorce, particularly given her claim that she was not represented by independent counsel. The trial court did not address coercion because it ruled preemptively on the decree’s legal effect. For this reason, the record does not contain the evidence required to fairly consider this issue. Thus, I would refrain from addressing whether Maria was afforded adequate protection of her rights in the Mexican court.
Quinn-Brintnall, J.
¶28 My decision to concur separately makes this a nonunanimous decision, which we typically publish. State v. Fitzpatrick, 5 Wn. App. 661, 669, 491 P.2d 262 (1971), review denied, 80 Wn.2d 1003 (1972). Although I recognize the ironic result, I also disagree with the majority’s decision to publish this case because it is unique, fact-based, and decided without the benefit of oral argument.